FILED
                                                                                       04/01/2022
                                                                                  Bowen Greenwood
                                                                                  CLERK OF THE SUPREME COURT

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       STATE OF MONTANA

                                                                                  Case Number: DA 20-0461


                                   No. DA 20-0461

STATE OF MONTANA,

               Plaintiff and Appellee,

v.

NICOLE ABENIIA NOLI,

              Defendant and Appellant.


                             GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 8, 2022, within which to prepare, serve, and file its response

brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             April 1 2022